Citation Nr: 0932645	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-13 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's PTSD is manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in June 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2006.

As the Veteran has perfected an appeal as to the initial 
rating assigned for his PTSD, the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.  As 
Fenderson requires that the claims not be construed as claims 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are not applicable to the 
present claims.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Factual Background and Analysis

The Veteran's DD Form 214 reflects that he served in the 
United States Marine Corps.  His military occupational 
specialty was a machine gunner.  Her served in the Republic 
of Vietnam.  Among the awards he received were the Navy 
Commendation Medal with a Combat "V" device, a Purple Heart 
medal with two devices, and a Combat Action Ribbon.

Service connection for PTSD was established in a November 
2005 rating decision.  The RO assigned a 30 percent rating 
effective from April 18, 2005.  

Psychiatric evaluation findings from private psychiatrist Dr. 
G.B. dated March 2005 noted the Veteran's repeated memories 
of war.  Dr. G.B. stated that the Veteran was regularly 
employed, that he suffered from nightmares about combat, and 
as such, did not like to sleep.  He also admitted to 
irritability, depression and anxiety.  He suicidal or 
homicidal ideation or hallucinations or delusions, but 
experienced daytime flashbacks.  He obsessed about Vietnam on 
a daily basis, and had certain compulsive actions.  He 
reported that he tended to be avoidant.  Dr. G.B. found the 
Veteran to have grossly intact intellectual and sensorial 
functioning and found that he was oriented to time place and 
person and had good recall of general information.  The 
Veteran was additionally found to have intact judgment.

VA outpatient treatment notes from the VA mental health 
clinic include the records from the initial June 2005 visit.  
The Veteran described traumatic events in Vietnam, and his 
wounds, and his upsetting homecoming.  He related that he had 
been receiving group and individual therapy for 5 months at a 
Vet Center.  He worked fulltime on the night shift at a local 
factory.  He maintained the manufacturing machinery and 
worked alone.  He stated that his boss and wife and 
complained about his irritability.  On mental status 
examination (MSE), although initially hesitant to discuss 
Vietnam, he later became comfortable and answered questions 
fully.  His thought was goal-directed and his mood and affect 
were mildly anxious.  He had visual flashbacks of faces of 
friends in Vietnam, and olfactory flashbacks of the scent of 
marijuana.  He described poor energy and poor sleep, with 
nightmares at night.  It was recommended that he continue 
treatment at the Vet Center.  

VA psychiatry notes dated in July 2005 noted that the Veteran 
had trouble sleeping.  He struggles with startle response 
with loud noises, and continued to have visual flashbacks of 
Vietnam.  He was uncomfortable with people of Asian descent.  
On MSE, the treating psychiatrist found the Veteran to be 
alert and oriented with a good range of affect.  His judgment 
was found appropriate and his mental status was found to be 
intact.  A GAF score of 60 was provided.  Treatment notes 
dated October 2005 noted that the Veteran presented and 
interacted well and had a good range of affect.  There was no 
exhibition of suicidal or homicidal ideation or delusional 
thinking.  The Veteran admitted he still struggled with on 
and off intrusive thoughts and nightmares.  A diagnoses of 
chronic PTSD and a GAF score of 60 was provided.  

A report of the Veteran's October 2005 VA examination noted 
that the Veteran had persistent re-experiencing, avoidance 
and hypervigilance .  The examiner stated that the Veteran 
had no real friends and was the president of the Marion 
County Vietnam Veteran's Memorial and went out with his wife 
to eat but otherwise had no other social relationships.  On 
MSE, the psychologist found that the affect was serious with 
some appropriate broadening, his mood was mildly anxious with 
some dysthymia, his attention was intact and that he had no 
impairment in his thought process or communication.  The 
Veteran reported rare panic attacks, having occurred a total 
of two to three times.  He similarly reported having problems 
trusting others and reported that he was anxious and nervous.  
The examiner reported that the Veteran had difficulty being 
involved socially.  The examiner additionally reported that 
the Veteran had decreased productivity only during periods of 
stress and that he had lost no days of work because of his 
PTSD.  The examiner gave a diagnosis of chronic PTSD and a 
GAF score of 60.

An April 2006 VA psychiatry note indicated that the Veteran 
struggled with residual symptoms of chronic PTSD and 
resulting sleep disturbance.  The Veteran was noted to 
present and interact well.  He had a good range of affect and 
did not exhibit suicidal or homicidal ideation.  He continued 
to struggle with intrusive thoughts of his war experiences.  
A GAF score of 65 was provided.  August 2006 psychiatry notes 
indicated that with medication, the Veteran had been sleeping 
better, but the medications were affecting his liver 
function.  He was not taking his other medication, and this, 
along with the recent death of three friends, were 
contributing to his depression and sleep disturbance.  
Changes were made in his medications.  A GAF score of 65 was 
provided.

Vet Center records dated from February 2005 to May 2007 are 
of record.  From February 2005 to December 2005, the Veteran 
received a combination of individual and group therapy.  
Thereafter, individual therapy was discontinued, although he 
remained in group therapy on an approximately twice-monthly 
basis.  During a December 2005 individual therapy session at 
the Vet Center, the Veteran stated that he was close to being 
fired at work for frequent anger outbursts and that he was 
retained because of the quality of his work.  He was unhappy 
with the 30 percent rating he received for his service 
connected PTSD, and discussed the appeals process.  He 
complained of flashbacks and intrusive thoughts.  A diagnosis 
of severe PTSD was provided.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD is not manifested by more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss.  In order to qualify for a higher 50 percent 
rating, the evidence must show evidence such as occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In this case, the Veteran's GAF scores range between 51 and 
65 showing a mild to moderate impairment on the Veteran's 
ability to function.  Further, while the evidence clearly 
shows anxiety, flashbacks, irritability and sleep 
disturbance, the Veteran works full time and has lost no days 
at work.  While he discussed concerns about losing his job at 
the Morgantown Vet Center, it was noted that the quality of 
his work was good, and more recent reports reflect ongoing 
employment.  The Veteran was consistently described as having 
a good range of affect, sound judgment and intact mental 
capacities throughout his treatment records.  The Veteran's 
ability to communicate was noted as non-impaired and while he 
did report panic attacks in his October 2005 VA examination, 
he described them as having occurred two to three times in 
his lifetime.  While there is evidence of some difficulty 
maintaining social relationships, the Board finds that the 30 
percent disability rating his most suitable to the Veteran's 
demonstrated PTSD symptoms.  Therefore, the Board finds that 
entitlement to a rating in excess of 30 percent for PTSD is 
not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of impairment are well documented and the 
Veteran's employment difficulties are more appropriately 
addressed as a TDIU claim which has been granted in this 
case.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


